COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

   STATE OF TEXAS,                                §             No. 08-19-00043-CR

                                Appellant,        §                Appeal from the

  v.                                              §     County Criminal Court at Law No. 2

   MICHAEL ANTHONY COLLASO,                       §           of El Paso County, Texas

                                Appellee.         §             (TC# 20170C08725)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the trial court erred in

finding that Appellee’s due process rights were violated. We therefore reverse the trial court’s

order dismissing the information and remand this matter for further proceedings in accordance

with our opinion. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF APRIL, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.